                 Case 20-10691       Doc 249-3     Filed 09/09/21    Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND

                                               )
In re:                                         )
                                               )
Zachair, Ltd.,                                 )     Case No.: 20-10691-TJC
                                               )
                       Debtor.                 )     Chapter 11
                                               )

            NOTICE OF MOTION FOR APPROVAL OF SETTLEMENT AND
           PLAN SUPPORT AGREEMENT UNDER BANKRUPTCY RULE 9019

        PLEASE TAKE NOTICE that Zachair, Ltd. (the “Debtor”), the debtor and debtor in
possession in the above-captioned bankruptcy case, filed the following pleading with the United
States Bankruptcy Court for the District of Maryland (the “Court”):

        Motion for Approval of Settlement and Plan Support Agreement Under Bankruptcy Rule
         9019 (the “Motion”)

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,
you may wish to consult one.)

        PLEASE TAKE FURTHER NOTICE that if you intend to object to the Motion, you
must file and serve a written objection to the Motion within 21 days after the date of this Notice
(parties served by mail may add three (3) additional days to the response deadline). Any objection
must be filed with the Clerk’s Office, United States Bankruptcy Court, Federal Courthouse, 6500
Cherrywood Lane, Suite 300, Greenbelt, Maryland 20770, and served by delivery or by mailing a
copy to the undersigned. The objection must contain a complete specification of the factual and
legal grounds upon which it is based. You may append affidavits and documents in support of your
objection.

         You or your lawyer must also mail a written objection to:

         Bradford F. Englander, Esq.
         Whiteford, Taylor & Preston, LLP
         3190 Fairview Park Drive, Suite 800
         Falls Church, Virginia 22042

        PLEASE TAKE FURTHER NOTICE that if you mail, rather than deliver, your response
to the Clerk of the Bankruptcy Court for filing, you must mail it early enough so that the Court
will receive it by the date stated above.

         ABSENT A TIMELY OBJECTION, THE COURT MAY DECIDE THAT YOU DO NOT
              Case 20-10691   Doc 249-3       Filed 09/09/21   Page 2 of 2




OPPOSE THE RELIEF SOUGHT IN THE PLEADING AND MAY GRANT OR OTHERWISE
DISPOSE OF THE PLADING WITHOUT A HEARING. PARTIES IN INTEREST MAY
CONTACT THE UNDERSIGNED WITH QUESTIONS.

Dated: September 9, 2021                        ZACHAIR, LTD.

                                                /s/ Bradford F. Englander
                                                Bradford F. Englander, Esq., Bar No. 11951
                                                3190 Fairview Park Drive, Suite 800
                                                Falls Church, Virginia 22042
                                                Telephone: (703) 280-9081
                                                Facsimile: (703) 280-3370
                                                Email: benglander@wtplaw.com

                                                Counsel for the Debtor




                                          2
